Undercofler, Presiding Justice.
Appellant was convicted of murder and sentenced to life imprisonment. He appeals asserting that his confession when given was not free and voluntary because he was confused and did not understand his rights. We affirm. The record fully supports a finding that the appellant’s confession was given knowingly, freely and voluntarily.

Judgment affirmed.


All the Justices concur.

Jesse DuBose, for appellant.
Claude Morris, District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, for appellee.